271 S.W.3d 68 (2008)
H/N PLANNING AND CONTROL, INC., Appellant,
v.
HAZELWOOD & WEBER, LLC, et al., Respondents.
No. ED 91173.
Missouri Court of Appeals, Eastern District, Division Three.
November 18, 2008.
Larry A. Bagsby, St. Charles, MO, for appellant.
R.C. Wuestling, St. Louis, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
H/N Planning & Control, Inc. ("H/N Planning") appeals the judgment of the trial court dismissing counts two through four of its first amended petition against Hazelwood & Weber, L.L.C., William R. Weber, and Scott Williams (collectively referred to herein as "defendants"). H/N Planning argues the trial court erroneously dismissed its claims against defendants.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose *69 would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).